t c memo united_states tax_court katherine denise henry petitioner and timmy h black intervenor v commissioner of internal revenue respondent docket no filed date katherine denise henry pro_se timmy h black pro_se britton g wilson and douglas s polsky for respondent memorandum findings_of_fact and opinion marvel judge this case arises from petitioner’s request for relief from joint_and_several_liability under section with respect to an income_tax 1unless otherwise indicated all section references are to the internal continued liability arising from certain income earned by her former husband timmy h black that he failed to report on the joint_return he filed with petitioner for the tax_year respondent purportedly granted relief to petitioner under sec_6015 the only relief she sought however was a refund of an overpayment for the tax_year that the internal_revenue_service irs applied to the joint liability and sec_6015 does not permit refunds consequently petitioner filed a timely petition seeking review of respondent’s determination to deny relief under sec_6015 and f intervenor filed a timely notice of intervention respondent now concedes that petitioner is entitled to the relief sought under sec_6015 only intervenor stands in the way of relief for petitioner the sole issue for decision is whether petitioner is entitled to relief under sec_6015 findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and facts drawn from stipulated exhibits are incorporated herein by thi sec_1 continued revenue code as amended and all rule references are to the tax_court rules_of_practice and procedure 2in conceding relief under sec_6015 respondent did not address the applicability of sec_1_6015-4 income_tax regs reference petitioner resided in kansas city missouri at the time she filed her petition intervenor also resided in kansas city missouri at the time he filed his notice of intervention i the marriage petitioner and intervenor married on date and the marriage produced two children during the marriage intervenor held a full-time position as a firefighter and starting in he began playing as a musician for a church attended by the family in the marriage failed and petitioner filed a petition for dissolution of marriage on date divorce proceeding after a trial held on february and date the circuit_court of jackson county missouri family court granted the divorce on date during the divorce proceeding intervenor’s income and more specifically income from his second job as a church musician became a contentious issue intervenor failed to report any wages earned from the church in his initial income disclosure to the family court the church paid intervenor’s wages by check and intervenor either cashed the checks or deposited them into a separate_account to which petitioner did not have access petitioner nevertheless challenged intervenor’s omission during the divorce trial despite intervenor’s testimony that the church no longer paid him for playing the family court sided with petitioner and included intervenor’s church wages in calculating intervenor’s support obligations ii petitioner’ sec_2012 tax_liability and post-2012 tax compliance on date while the divorce proceeding was pending but before the trial took place petitioner and intervenor filed a joint federal_income_tax return for the tax_year the return was prepared by a paid return preparer during a meeting attended by both petitioner and intervenor the return reported total adjusted_gross_income of dollar_figure but failed to include intervenor’s church wages of dollar_figure intervenor claims that petitioner knew of the income and that the reason for the omission was a missing form_w-2 wage and tax statement petitioner disavowed any knowledge of the income or any discussion related to a missing form_w-2 at that time on date respondent sent petitioner and intervenor a notice cp2000 proposing a deficiency of dollar_figure attributable to the unreported wage income from the church on date respondent issued a statutory_notice_of_deficiency to petitioner and intervenor neither petitioner nor intervenor petitioned this court with respect to the notice on date respondent assessed the deficiency and an addition_to_tax for failure to pay under sec_6651 plus interest on date respondent withheld dollar_figure of a dollar_figure overpayment that petitioner claimed on her tax_return and applied it to fully pay the joint tax_liability of petitioner and intervenor on date respondent sent a notice to petitioner informing her of this offset since filing her tax_return petitioner has remained in compliance with her tax filing and payment obligations iii petitioner’s sec_6015 request for relief on date petitioner filed a request for sec_6015 relief to recover the portion of her tax_refund that respondent had applied against the unpaid joint tax_liability for petitioner based her request for relief on a lack of knowledge of the unreported income her limited participation in the preparation of the return her financial hardship and her limited financial expertise petitioner claimed dollar_figure in assets a monthly income including alimony and government assistance of dollar_figure and monthly expenses of dollar_figure as part of the administrative process on date respondent notified intervenor of petitioner’s request for sec_6015 relief and of his right to participate by providing additional information intervenor as the nonrequesting spouse completed a questionnaire on which he claimed that petitioner had full knowledge of the unreported income and participated equally in household finances and the preparation of the tax_return intervenor alleged that petitioner knew about the unreported income because she signed the tax_return which included income from the same church the parties consulted their tax preparer regarding the missing form_w-2 and their tax preparer suggested they amend the return at a later date and in the divorce proceedings after his initial nondisclosure his church income was included for purposes of calculating spousal and child_support on date respondent issued a preliminary determination proposing to deny relief to petitioner respondent proposed to deny relief under sec_6015 and c because petitioner had actual knowledge of the unreported income and had reason to know of the tax understatement respondent proposed to deny relief under sec_6015 because petitioner had knowledge of the understatement and failed to establish economic hardship petitioner appealed respondent’s preliminary determination by filing a statement of disagreement indicating she would like her sec_6015 case transferred to the appeals_office the statement of disagreement largely reiterated petitioner’s position in her initial request for sec_6015 relief appeals officer ao karen lancaster held telephone conferences with petitioner and intervenor and accepted document submissions from both parties on date ao lancaster issued a final appeals determination purportedly granting relief under sec_6015 but denying a refund to petitioner ao lancaster found that petitioner did not qualify for relief under sec_6015 because she had reason to know of the unreported income that triggered the deficiency ao lancaster did not address relief under sec_6015 in either the final appeals determination or the case memorandum on date petitioner filed a timely petition with this court on date intervenor filed a timely notice of intervention trial was held on date in kansas city missouri as of the trial date petitioner was working as an instructional assistant for special needs children but resigned that position as of the end of the school year because of a serious medical_condition petitioner was receiving social_security disability payments of dollar_figure per month because of her medical_condition after her resignation became effective petitioner’s only income would be her social_security disability payments and her dollar_figure monthly alimony payments 3we surmise that the appeals_office did not address relief under sec_6015 because it granted relief under sec_6015 sec_6015 relief applies only when the requesting spouse does not qualify for relief under sec_6015 and c sec_6015 opinion we have jurisdiction to review respondent’s denial of petitioner’s request for relief under sec_6015 see sec_6015 in doing so we apply a de novo standard of review as well as a de novo scope of review see 132_tc_203 as a general_rule a taxpayer requesting relief under sec_6015 bears the burden of proving that he or she is entitled to relief see rule a porter v commissioner t c pincite married taxpayers may file a joint federal_income_tax return sec_6013 spouses who elect to file a joint_return for a tax_year are required to compute their tax for the tax_year on the aggregate income of both spouses and the liability for that tax is joint_and_several see sec_6013 under certain circumstances however a taxpayer who filed a joint_return may qualify for relief from joint_and_several_liability sec_6015 sec_6015 provides three avenues for relief from joint_and_several_liability sec_6015 provides that under sec_6015 a spouse who has filed a joint_return may seek relief from joint_and_several_liability for an understatement_of_tax sec_6015 provides that under c a spouse who meets certain criteria may elect to allocate a joint liability as permitted by sec_6015 generally as if the spouses had filed separate returns if relief is not available under either sec_6015 or c a taxpayer may seek equitable relief under sec_6015 which the commissioner may grant in his discretion petitioner contends that she is entitled to full relief from the liability and more specifically to a refund of the overpayment that respondent applied against the joint liability we construe her contentions as a prayer for relief under sec_6015 respondent has now conceded that petitioner is entitled to relief under sec_6015 we construe that concession as an acknowledgment that petitioner is not entitled to relief under sec_6015 or c we will decide the only remaining dispute between petitioner and intervenor which is whether petitioner is entitled to relief under sec_6015 a requesting spouse may seek relief under sec_6015 upon a showing that taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for any unpaid tax and the requesting spouse does not qualify for relief under subsection b or c that petitioner is not eligible for relief under sec_6015 or c is not disputed we therefore turn our inquiry to whether under the facts and circumstances it would be inequitable to hold petitioner liable for the unpaid tax the commissioner published guidance in revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 setting forth the framework that the irs uses to evaluate requests for relief under sec_6015 under revproc_2013_34 supra a taxpayer must first meet certain threshold conditions in sec_4 and then he or she must either qualify for a streamlined determination to grant relief under section dollar_figure or qualify under the full facts_and_circumstances_test of sec_4 id sec_4 and i r b pincite we consider these factors in the light of the attendant facts and circumstances but we are not bound by them see 136_tc_432 threshold conditions revproc_2013_34 sec_4 i r b pincite sets forth seven threshold conditions that a requesting spouse must satisfy to qualify for relief under sec_6015 the requesting spouse filed a joint federal_income_tax return for the relevant year the requesting spouse does not qualify for relief under sec_6015 or c the requesting spouse filed a timely request for relief no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and the liability from which relief is sought is attributable to an item of the nonrequesting spouse respondent concedes and intervenor does not dispute that petitioner meets the threshold conditions petitioner meets the first second third and seventh requirements petitioner filed a joint_return as inferred from respondent’s concession petitioner does not qualify for alternate relief petitioner filed a timely claim for relief and the liability is attributable to intervenor the remaining requirements relate to fraud or improper asset transfers and no party contends that there was fraud or improper asset transfers nor do we find any evidence of such consequently we find that petitioner meets the threshold conditions for relief under sec_6015 streamlined determination when a requesting spouse satisfies the threshold conditions of revproc_2013_34 sec_4 we next consider whether the requesting spouse is entitled to a streamlined determination of equitable relief pursuant to revproc_2013_34 sec_4 i r b pincite a requesting spouse is eligible for a streamlined determination if among other requirements as of the date she filed the return she did not know or have reason to know of an understatement on the joint income_tax return revproc_2013_34 sec_4 because petitioner had reason to know of the understatement see infra pp we find petitioner does not qualify for a streamlined determination all facts and circumstances if a requesting spouse is not entitled to a streamlined determination we evaluate the request for relief taking into account all the facts and circumstances revproc_2013_34 sec_4 i r b pincite revproc_2013_34 sec_4 focuses the analysis on a number of factors including but not limited to a marital status b economic hardship c knowledge d legal obligations to pay the tax e significant benefits reaped from the understatement f subsequent compliance with income_tax laws and g mental or physical health id no single factor is determinative id a marital status the marital status factor weighs in favor of relief when the requesting spouse is no longer married to the nonrequesting spouse id sec_4 a because petitioner divorced intervenor in this factor weighs in favor of relief b economic hardship a requesting spouse will suffer economic hardship which weighs in favor of relief if satisfaction of the tax_liability will impair her ability to pay reasonable basic living_expenses id sec_4 b i r b pincite see also mcknight v commissioner tcmemo_2006_155 wl at this inquiry takes into account petitioner’s income expenses and assets revproc_2013_34 sec_4 b petitioner’s medical_condition currently prevents her from holding full-time employment severely hindering her income-earning potential as of the trial date her monthly income consisting of dollar_figure in alimony and dollar_figure in social_security disability payments totaling dollar_figure is substantially lower than her total monthly expenses of dollar_figure on the basis of her income and expenses as well as her serious medical challenges we conclude that petitioner would suffer economic hardship if we deny relief this factor favors relief c knowledge or reason to know if the requesting spouse knew or had reason to know of the understatement as of the date the joint_return was filed this factor will weigh against relief id sec_4 c i a although not controlling we find that the regulations applicable to knowledge under sec_6015 and c provide a useful framework for the analysis under sec_6015 see eg jacobsen v commissioner t c memo applying the knowledge analysis under sec_6015 to the sec_6015 analysis durland v commissioner tcmemo_2016_133 applying the knowledge analysis under sec_6015 to the sec_6015 analysis i actual knowledge we consider all the facts and circumstances in deciding whether a taxpayer had actual knowledge of unreported income see sec_1_6015-3 income_tax regs although the regulations provide only modest guidance we can extract some principles that inform our analysis see id first knowledge of a spouse’s receipt of income which is not reported constitutes actual knowledge of the unreported income id subdiv i a second knowledge of the source of the income does not in itself constitute actual knowledge of omitted income id subdiv iii we accept as credible petitioner’s testimony that she did not know that intervenor received a salary from the church for because intervenor either cashed the checks or deposited them into a separate_account she could not access petitioner’s knowledge of the source of the income--that intervenor played for the church--does not establish actual knowledge that the church paid wages to intervenor in both petitioner and intervenor provided testimony to the court supporting their respective positions intervenor’s testimony was not credible enough to undermine our conclusion that petitioner did not have actual knowledge of intervenor’s unreported income ii reason to know a requesting spouse has reason to know of an understatement if a reasonable person in similar circumstances would have known of the understatement sec_1_6015-2 income_tax regs we consider all the relevant facts and circumstances in determining whether a requesting spouse had reason to know of an understatement revproc_2013_34 sec_4 c iii i r b pincite although revproc_2013_34 sec_4 c iii lists several factors that bear on the analysis we find that the following factors are most 4additional factors that can indicate actual knowledge of unreported income include any deliberate effort by the requesting spouse to avoid learning of the unreported income and joint_ownership of the property giving rise to the unreported income sec_1_6015-3 income_tax regs neither factor is relevant in this case 5the factors listed in revproc_2013_34 sec_4 c iii 2013_43_irb_397 include the requesting spouse’s level of education any deceit or continued pertinent to our analysis whether petitioner knew of the source of the income and whether the omitted item represented a departure from a prior reporting position see sec_1_6015-2 income_tax regs on their joint_return for the year preceding the year at issue here petitioner and intervenor reported intervenor’s wage income from the same church that paid intervenor in moreover during the divorce trial--held two weeks after the filing of the return--petitioner alleged that intervenor had omitted his church wages from his income disclosure petitioner’s challenge at the divorce trial at the very least indicates and we find that petitioner knew at the time she signed the joint_return that intervenor continued to play for the church in because petitioner knew that intervenor received a salary from the church in and that intervenor continued to play for the church in we find that petitioner had reason to know that intervenor received income from his work as a musician which was not reported on the joint_return this factor weighs against relief continued evasiveness of the nonrequesting spouse the requesting spouse’s degree of involvement in the activity generating the liability the requesting spouse’s involvement in household financial matters the requesting spouse’s financial expertise and any lavish or unusual expenditures d legal_obligation if the nonrequesting spouse had a legal_obligation to pay the outstanding tax_liability apart from the income_tax laws this factor weighs in favor of relief if the requesting spouse had the obligation this factor weighs against relief revproc_2013_34 sec_4 d this factor is neutral in the absence of any legal agreement assigning responsibility for the payment of outstanding income_tax liabilities id because we find nothing in the record indicating that either petitioner or intervenor had a legal_obligation to pay this outstanding joint tax_liability this factor is neutral e significant benefit if the requesting spouse receives a significant benefit from the understatement this factor weighs against relief id sec_4 e under revproc_2013_34 supra if the unpaid tax is small such that neither spouse received a significant benefit this factor is neutral this court however treats the lack of a significant benefit as a factor favoring relief see eg wang v commissioner 6the divorce decree allocates the federal tax dependency_exemptions for the children to intervenor petitioner however claimed the benefits with respect to one child for the tax_year alleging that intervenor gave her permission to do so intervenor contends that he did not agree to allow petitioner to claim the benefit and petitioner is not entitled to relief because she claimed an improper benefit we need not decide this dispute to decide the sec_6015 issue before us tcmemo_2014_206 at because petitioner did not receive any benefit from intervenor’s unreported income we find this factor favors relief f compliance with income_tax laws if the requesting spouse has made a good_faith effort to comply with the income_tax laws in the tax years following the tax_year to which the request for relief relates this factor weighs in favor of relief revproc_2013_34 sec_4 f because petitioner has complied with the income_tax laws in the years following her divorce this factor favors relief g mental and physical health this factor will weigh in favor of relief if the requesting spouse was in poor mental or physical health at the time the requesting spouse requested relief id sec_4 g i r b pincite we also consider a taxpayer’s mental and physical health at the time of trial see pullins v commissioner t c pincite bell v commissioner tcmemo_2011_152 at the time of trial petitioner suffered from a serious medical_condition so we find that this factor weighs in favor of relief conclusion after considering and weighing all the factors we find it would be inequitable to hold petitioner liable for the tax_liability although we do not base our decision on a simple tally of the factors we note that five factors weigh in favor of relief one is neutral and one weighs against relief see hudgins v commissioner tcmemo_2012_260 at after considering all of the relevant facts and circumstances we find that petitioner meets the requirements of sec_6015 and is entitled to relief under sec_6015 the court has considered all the other contentions of the parties and to the extent not discussed above finds those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for petitioner
